OPINION OE THE 0OURT BY
JuDGE PETERS:
The evidence of a parol agreement for a sale of tbe land to-appellant, or promise tbat be should have the land back by refunding the price paid, with interest, is not such a contract or agreement under the statute as can be enforced; but the numerous obligations executed by appellant to appellee for the rent of the place, indicate very strongly that the parol agreement for a re-sale of the land was abandoned by the statutes.
Appellee in his petition charges that he demanded a surrender of the possession of the land to him several times before he commenced his action, and that averment in the petition is. not denied in the answer. And if it were, a notice to surrender the possession is very clearly proved.
The rent was. fixed at a certain price in money, and if appellant wished to discharge it in corn, which he had a right to do, she should have measured up the corn and set it apart for appellee.
No claim is made and set up in the answer for pay for improvements, and proof without allegations will not authorize relief.
Appellant admits the sale and purchase by appellee of the *241land under tbe judgment in tbe case referred to, and does not question its validity in bis pleadings.
Lilly, for appellant.
After a careful examination of tbe record, and consideration of tbe several objections made by counsel to tbe judgment, we see no error available for a reversal.
Wherefore tbe judgment must be affirmed.